department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep tf rats uniform issue list legend decedent a estate b county f date m date n date p date r date s dear ira x this is in response to your request for a private_letter_ruling submitted by your concerning the proper authorized representative by letter dated rollover treatment of a distribution from decedent a’s individual_retirement_account ira x under sec_408 of the internal_revenue_code code correspondence dated request your authorized representative has submitted the following facts and representations in support of your ruling_request supplemented the and page you are the spouse of decedent a you were married to decedent a at the time of his death you were born on date p decedent a was born on date r and died on date m at age decedent a maintained ira x decedent a did not designate an individual beneficiary in ira x he did however execute a beneficiary designation form for ira x which stated that the beneficiary was to be determined per my will’ on date n decedent a executed his last will and testament pursuant to items iii and iv of the will you are to receive all of the property passing under the estate through said items it has been represented on your behalf that ira x passes under said items the will was probated on date s by a judge of the probate_court of county f at which time you were named the sole executrix of estate b as executor of decedent a’s will you intend pursuant to items iii and iv of the will and the beneficiary designation form of ira x to request that ira x be distributed to you as the sole executrix of estate b after said distribution is made you will pay said ira x to yourself as the sole beneficiary of said ira x pursuant to items iii and iv of decedent a’s last will you will then contribute the ira x proceeds to an ira set up and maintained in your own name and take distributions from such ira under the terms of the ira you intend to transfer the funds distributed from ira x to an ira established in your own name within days from the date of distribution to yourself as the executrix of estate b based on the above facts and representations you through your authorized representative request the following rulings that you as sole beneficiary under items iii and iv of the will of decedent a will be able to roll over the proceeds from ira x into a separate ira established in your own name within days of the date that the proceeds are distributed to you as executrix of the estate of decedent a and that the amounts distributed from ira x which are contributed to your rollover ira will not be includible in your gross_income in the year of distribution and contribution instead said funds will be taxed when distributed in accordance with the rule found in code sec_408 with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b page sec_408 of the code provides generally that code sub sec_408 does not apply to a distribution received from an ira if at any time during the 1-year period ending on the date of receipt the receiving individual received any other amount described in said code subsection which was not includible in his gross_income because of the application of said subsection sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust or estate is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust or estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case the ira x account balance remaining at decedent a's death is payable to you as beneficiary under items iii and iv his will which items govern the disposition of ira x you decedent a's surviving_spouse are the executor of decedent a's estate as executor you will cause the ira x proceeds to be paid to you after which you will allocate them to yourself you will then transfer the proceeds directly to an ira in your name said transfer will occur within days of the date the ira amounts are distributed from ira x to you as executrix of decedent a’s estate page under the facts stated above you are to be treated as the payee and beneficiary of ira x for purposes of sec_408 and sec_408 of the code thus with respect to your ruling requests we conclude that you as sole beneficiary under items iii and iv of the will of decedent a will be able to roll over the proceeds from ira x into a separate ira established in your own name within days of the date that the proceeds are distributed to you as executrix of the estate of decedent a and that the amounts distributed from ira x which are contributed to your rollover ira will not be includible in your gross_income in the year of distribution and contribution instead said funds will be taxed when distributed in accordance with the rule found in code sec_408 this ruling letter assumes that ira x either is or was qualified under sec_408 of the code at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in sec_408 please note that this letter_ruling does not authorize the rollover of any amount s required to be distributed under code sec_401 and sec_408 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call not a toll free number id - yat - sincerely yours rances v sloan employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling page cc
